Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-5, 7-13, 15-17 and 19-21 are allowed.
Independent claims 1, 13 and 17 are directed to an method or apparatus for performing link adaptation based on energy efficiency in a wireless communications system.  The independent claims were amended to incorporate subject matter previously presented in the dependent claims that further define the claimed invention and also, differentiate the claimed invention from the prior art references applied in the rejections.  Specifically, independent claims 1 and 17 similarly recite: “…calculating a plurality of estimated energy efficiencies under a plurality of reception conditions of the wireless communication apparatus based on prior information regarding a number of transmission ranks and a number of receiving antennas to be used for receiving the data signal; generating channel state information by using the plurality of estimated energy efficiencies; and determining the number of receiving antennas for receiving the data signal, based on the channel state information, among the plurality of antennas, wherein the calculating the plurality of estimated energy efficiencies further comprises: sorting power consumptions and data transmission rates in accordance with the prior information from a power consumption table and channel quality indicator information, and calculating the plurality of estimated energy efficiencies by using the sorted power consumptions and the sorted data transmission rates, and wherein the sorting the power consumptions and the data transmission rates further comprises: sorting the power consumptions and the data transmission rates corresponding to the number of transmission ranks that is smaller than a largest number of transmission ranks that is allocable to the wireless communication apparatus by the base station.”  On the other hand, independent claim 13 recites: “…sorting some of a plurality of reception conditions of the wireless communication apparatus based on a number of transmission ranks and a number of receiving antennas among the plurality of antennas; calculating energy efficiencies by using power consumptions used for processing the data signal under the some of the plurality of reception conditions that are sorted and data transmission rates of the data signal; generating channel state information for executing energy efficiency-based link adaptation by using the calculated energy efficiencies; determining the number of receiving antennas for receiving the data signal based on the channel state information; and transmitting the generated channel state information to the base station, wherein the sorting the some of the plurality of reception conditions further comprises: sorting a number of the plurality of reception conditions corresponding to the number of transmission ranks that is smaller than a largest number of transmission ranks that is allocable to the wireless communication apparatus.”

In addition, Examiner also submits that dependent claim 6 was inadvertently rejected in the prior Final Action (10/07/2021).  It was clarified with the Applicant’s Representative, in the Interview on 11/5/2021, that claim 6 should have been indicated as allowable in that prior action.  The subject matter of dependent claim 6 is similar to the subject matter of dependent claim 20 which was previously found as allowable over prior art.  As currently presented, the prior art references Ang (US 2015/0334653), Veciana (US 2010/0284449) nor Kimuura (US 2020/0112409) does not teach the claimed invention. There is no teaching, suggestion, or motivation for combination in the prior art(s) as previously cited to show the claimed subject matter as detailed in the independent claims when viewed in its entirety.
An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

Thus, for the reasons indicated above, the claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120257558 A1 – relates to reducing energy consumption in wireless devices. 
US 20120213177 A1 – relate to a method for increasing resource utilization of a high-rate wireless communication system and reducing power consumption, and a controlling apparatus therefor.
US 20100040120 A1 – relates to an improved radio communication system suitable for an apparatus that has an energy budget constraint.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDENTOR PASIA/Primary Examiner, Art Unit 2413